DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I, claims 1-13 in the reply filed on July 29, 2022 is acknowledged.  The traversal is on the ground(s) that there is not serious burden to examine both inventions.  This is not found persuasive because, the two inventions belong to different statutory categories (method of apparatus), different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries), and different consideration for the different statutory categories are required. Thus, there are serious burden to examine both inventions. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 6-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US20030188685) in view of Choi (US20100006031) and Hooper (US20120168412). 
Regarding claim 1, Wang teaches a method of laser drilling a plurality of gas outlets on a gas distributor, a processing chamber component (abstract, paragraph 0040) (a method of forming a plurality of holes in a substrate for use in a process chamber). Wang teaches the gas outlet hole has a cross section that is stepped (see figure 5), with portion of the length of the outlet having the first diameter and aa portion of the length having a second diameter, and Wang teaches to use a first laser drill with first diameter to reach a first depth, and a second laser beam having a second diameter to reach a second depth (pargraph 0044). Since Wang teaches the second laser beam having a second diameter has a length of the whole outlet hole, Wang’s second laser with second diameter reads on the limitation of “partially forming the plurality of holes in a substrate using a first drill to form a plurality of rough holes through the substrate from a first side of the substrate to an opposite side of the substrate”, and the Wang’s first laser beam with first diameter reads on the limitation of “using a second drill to finish the plurality of rough holes from the firs side of the substrate to a first location at least half way along a length of each holes of the plurality of the rough holes”. Wang does not explicitly teach the first location is at least half way along a length of each holes, however, it is well settled that changes in size/proportion was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (MPEP 2144.04 VI). Thus, it would have been obvious to drill to a desired depth to established the desired stepped cross-section for the gas outlet holes. 
Wang does not explicitly teach the need of a third laser to drill on the opposite side of the second drill. However, Choi teaches a gas distribution plate of a processing chamber (abstract), and discloses the gas outlet holes include an inflow portion 214, an orifice portion 212 and a diffusing portion 216 wherein the inflow portion 214 and the diffusing portion 216 function as an inlet and an outlet of the injection hole 210, respectively. Choi further teaches the reaction gas supplied from outside flows into the inflow portion 214 (D1 of Wang), the orifice portion 212 (D2 of Wang) is communicated with the inflow portion 214 and may have a diameter less than a diameter of the inflow portion 214, and the diffusing portion 216 is communicated with the orifice portion 212 with a diameter more than a diameter of the orifice portion 212. Choi teaches the diffusing portion 216 extends to the second surface 203, and supplies the reaction gas toward the substrate placing plate 114 (paragraphs 0034-0036, see figure 3). Thus, Choi teaches it is beneficial to have a diffusing portion with larger diameter than the orifice portion 212 (D2) on the opposite side of the gas distribution plate, which would require a third laser drill with a third diameter to process the outlet of the holes (opposite side of the direction of second drill) according to the teaching of Wang (using the third drill to finish the plurality of rough holes from the opposite second side of the substrate). 
Choi does not explicitly teach to drilling depth is at least first location along a length of each holes, however, it is well settled that changes in size/proportion was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (MPEP 2144.04 VI). Thus, it would have been obvious to drill to a desired depth to established the desired stepped cross-section for the gas outlet holes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a larger diameter outlet (diffusion portion 216) as suggested by Choi, which would require a third drilling process with third laser drill with third diameter, in the method of Wang, because Choi teaches such configuration of the gas outlet holes facilitate the reaction gas to diffuse toward the substrate and uniformly inject the reaction gas onto the substrate (paragraphs 0034-0036 and 0043).
Wang in view of Choi does not explicitly teaches the second and third laser are preformed simultaneously, which requires to position the substrate between a second drill and third drill. However, Hooper teaches a method of forming an aperture in a substrate with laser drilling and the etching (abstract), and discloses to etch the holes from both side of the holes to change the exit diameter and the entrance diameter (paragraphs 0023, 0029 and 0031, figure 6). Since Wang in view of Choi teaches to use the laser drilling to change further change the diameters of the holes, the combination of Wang, Choi and Hooper teaches to laser drill (second and third laser drilling) the entrance and exit of the holes. Hooper further teaches the modification of the diameter can be performed at the same time in the opposite direction (paragraphs 0039, see figure 3), thus, indicating the substrate is position between a second and a third drill. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the second and third laser simultaneously as suggested by Hooper, which requires to position the substrate between a second drill and third drill, in the method of Wang in view of Choi, because Hooper teaches such arrangement can avoid flipping and rotating the substrate between the second drilling and third drilling process (paragraph 0039).
Regarding claim 2, Wang teaches to use laser drill to create the holes with different diameters (pargraph 0044), thus, Wang teaches the first, second and third drill are laser drills. 
Regarding claim 4, Wang teaches the further drilling is intended to increase a diameter of the rough holes (paragraph 0044). Hooper also teaches the modification is intended to increase the diameter of the rough holes (paragraphs 0023, 0029 and 0031, figure 6).
Regarding claim 6, Hooper teaches the modification of the diameters of the holes (second and third drills) are performed at the same time in the opposite direction (paragraphs 0039, see figure 3).
Regarding claim 7, Hooper teaches the modification of the diameter can be performed partially overlapping in the opposite direction (paragraphs 0039, see figure 3), thus, Hooper indicates the second drill is finishing a first set of the rough holes while the third drill is finishing a second set of the rough holes in the opposite side of the substrate.
Regarding claim 8, Wang teaches the first laser drill is used to from a plurality of rough holes all over the substrate (paragraphs 0040, 0044), thus, Wang taches the first drill form a first set of holes and then moving to form the second set of holes. 
Regarding claim 10, Wang teaches a method of laser drilling a plurality of gas outlets on a gas distributor, a processing chamber component (abstract, paragraph 0040) (a method of forming a plurality of holes in a substrate for use in a process chamber). Wang teaches the gas outlet hole has a cross section that is stepped (see figure 5), with portion of the length of the outlet having the first diameter and aa portion of the length having a second diameter, and Wang teaches to use a first laser drill with first diameter to reach a first depth, and a second laser beam having a second diameter to reach a second depth (pargraph 0044). Since Wang teaches the second laser beam having a second diameter has a length of the whole outlet hole, Wang’s second laser with second diameter reads on the limitation of “forming a plurality of rough holes through the substrate to a first size using a first drill”, and the Wang’s first laser beam with first diameter reads on the limitation of “finishing a first set of plurality of rough holes from a first side of the substrate to a second size using a second drill”. It would be obvious the substrate is placed on a substrate support in a first location for the first laser drilling process. 
Wang does not explicitly teach the need of a third laser to drill on the opposite side of the second drill. However, Choi teaches a gas distribution plate of a processing chamber (abstract), and discloses the gas outlet holes include an inflow portion 214, an orifice portion 212 and a diffusing portion 216 wherein the inflow portion 214 and the diffusing portion 216 function as an inlet and an outlet of the injection hole 210, respectively. Choi further teaches the reaction gas supplied from outside flows into the inflow portion 214 (D1 of Wang), the orifice portion 212 (D2 of Wang) is communicated with the inflow portion 214 and may have a diameter less than a diameter of the inflow portion 214, and the diffusing portion 216 is communicated with the orifice portion 212 with a diameter more than a diameter of the orifice portion 212. Choi teaches the diffusing portion 216 extends to the second surface 203, and supplies the reaction gas toward the substrate placing plate 114 (paragraphs 0034-0036, see figure 3). Thus, Choi teaches it is beneficial to have a diffusing portion with larger diameter than the orifice portion 212 (D2) on the opposite side of the gas distribution plate, which would require a third laser drill with a third diameter to process the outlet of the holes (opposite side of the direction of second drill) according to the teaching of Wang (using the third drill to finish the plurality of rough holes from the opposite second side of the substrate). 
Choi does not explicitly teach to diameters of the entrance and the outlet of the holes are the same (second diameter), however, it is well settled that changes in size/proportion was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (MPEP 2144.04 VI). Thus, it would have been obvious to drill to a desired depth to established the desired stepped cross-section for the gas outlet holes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a larger diameter outlet (diffusion portion 216) as suggested by Choi, which would require a third drilling process with third laser drill with third diameter, in the method of Wang, because Choi teaches such configuration of the gas outlet holes facilitate the reaction gas to diffuse toward the substrate and uniformly inject the reaction gas onto the substrate (paragraphs 0034-0036 and 0043).
Wang in view of Choi does not explicitly teaches the second and third laser are preformed simultaneously. However, Hooper teaches a method of forming an aperture in a substrate with laser drilling and the etching (abstract), and discloses to etch the holes from both side of the holes to change the exit diameter and the entrance diameter (paragraphs 0023, 0029 and 0031, figure 6). Since Wang in view of Choi teaches to use the laser drilling to change further change the diameters of the holes, the combination of Wang, Choi and Hooper teaches to laser drill (second and third laser drilling) the entrance and exit of the holes. Hooper further teaches the modification of the diameter can be performed partially overlapping in the opposite direction (paragraphs 0039, see figure 3), thus, Hooper indicates the second drill is finishing a first set of the rough holes while the third drill is finishing a second set of the rough holes in the opposite side of the substrate. Hooper further teaches the substrate is supported by a substrate support system at the peripheral region of the substrate for the second and third diameter modification process (paragraph 0039) and the substrate can be flipped, rotated and reoriented to within the processing chamber to facility the modification process (second and third drilling) (paragraph 0038). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the rotation angle for the second and third drilling processes to yield the facilitate the drilling processes. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the second and third laser simultaneously as suggested by Hooper, which requires to position the substrate between a second drill and third drill, in the method of Wang in view of Choi, because Hooper teaches such arrangement can avoid flipping and rotating the substrate between the second drilling and third drilling process (paragraph 0039).
Regarding claim 11, Wang teaches to form laser drill each of the holes of the gas distribution plate (paragraph 0044), thus, it would be obvious to move the second drill after forming the first set of the plurality of rough holes. Wang teaches the first laser drill is used to from a plurality of rough holes all over the substrate (paragraphs 0040, 0044), thus, Wang taches the first drill form a third set of holes different than the first set of holes. 
Regarding claim 12, Hooper teaches the modification of the diameter can be performed partially overlapping in the opposite direction (paragraphs 0039, see figure 3), thus, Hooper indicates the second drill is finishing a first set of the rough holes while the third drill is finishing a second set of the rough holes in the opposite side of the substrate.
Regarding claim 13, Wang teaches to use laser drill to create the holes with different diameters (pargraph 0044), thus, Wang teaches the first, second and third drill are laser drills.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US20030188685) in view of Choi (US20100006031) and Hooper (US20120168412) as applied to claims 1-2, 4, 6-8 and 10-13 above, and further in view of Selep (US20200118795). 
Regarding claim 3, Wang in view of Choi and Hooper teaches all limitations of this claim except first, second and third drill are rotary drills, water drills or sonic drills. However, Selep teaches a gas distribution plate for a processing chamber (abstract), and discloses laser drilling and water cutting (drilling) of the aperture of the gas distribution plate are functionally equivalent (pargraph 0093). Therefore, it would have been obvious to one of ordinary skill in the art to substitute water drilling for laser drilling as the aperture/holes forming method in the method as disclosed by Wang in view of Choi and Hooper.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US20030188685) in view of Choi (US20100006031) and Hooper (US20120168412) as applied to claims 1-2, 4, 6-8 and 10-13 above, and further in view of Francoeur (US20200316734). 
Regarding claim 5, Wang in view of Choi and Hooper teaches all limitations of this claim except to rotate the substrate about a central axis of the substrate while forming the rough holes using the first drill. However, Francoeur teaches a method of laser drilling holes on a workpiece (abstract), and discloses the workpiece is rotated about an axis to achieve a relative motion with the laser drilling (paragraph 0022). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rotate the substrate around a central axis during laser drill as suggested by Francoeur in the method of Wang in view of Choi and Hooper because Francoeur teaches such relative motion facilitate the laser drilling (paragraph 0022).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US20030188685) in view of Choi (US20100006031) and Hooper (US20120168412) as applied to claims 1-2, 4, 6-8 and 10-13 above, and further in view of Choi2 (US20050251990). 
Regarding claim 9, Wang in view of Choi and Hooper teaches all limitations of this claim except the thickness of the substrate. However, Choi2 teaches a gas diffuser plate for distributing gas in a processing chamber (abstract), and disclose the thickness of the plate is between about 0.8inch to about 2inches (pargraph 0080), which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. Choi2 further teaches the thickness is required to maintains sufficient flatness across the aperture as not to adversely affect substrate process (pargraph 0080). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the thickness of the gas distribution plate (substrate) as suggested by Choi2 in the method of Wang in view of Choi and Hooper because Choi2 teaches such thickness of the gas distribution plate can maintain sufficient flatness across the aperture as not to adversely affect substrate process (pargraph 0080)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA LEUNG V LAW/           Examiner, Art Unit 1717